          Case 2:17-cv-04140-DWL Document 92 Filed 10/23/18 Page 1 of 14




  Dennis I. Wilenchik, #005350
1 WILENCHIK & BARTNESS PC
  The Wilenchik & Bartness Building
2
  2810 North Third Street
3 Phoenix, Arizona 85004
  admin@wb-law.com
4
  Leo R. Beus, #002687
5 BEUS GILBERT PLLC
  701 North 44th Street
6
  Phoenix, Arizona 85008
7 lbeus@beusgilbert.com
  Attorneys for Wyo Tech Investment Group, LLC
8
                            UNITED STATES DISTRICT COURT
9

10                                 DISTRICT OF ARIZONA

11   Wells Fargo Bank, N.A.,                           Case No.: 2:17-CV-04140-JJT

12               Plaintiff,                          REPLY IN SUPPORT OF MOTION
     v.                                               FOR IMMEDIATE RELEASE OF
13   WYO TECH Investment Group, LLC; CWT               WRONGFULLY RESTRAINED
     Canada II Limited Partnership; Resources                   FUNDS
14   Recovery Corporation; and Jean Noelting,
15           Defendants.
     WYO TECH Investment Group, LLC,                    (Oral Argument Requested)
16
                 Cross-Claimant,
17   v.
18   CWT Canada II Limited Partnership,
19   Resources Recovery Corporation, and Jean
     Noelting,
20              Cross-Claim Defendants.
     WYO TECH Investment Group, LLC,
21
                 Third Party Plaintiff,
22   v.
23   Schlam Stone & Dolan, LLC, a New York
     Limited Liability Partnership; and Jeffrey M.
24   Eilender,
                 Third Party Defendants.
25
                Case 2:17-cv-04140-DWL Document 92 Filed 10/23/18 Page 2 of 14




                                                            TABLE OF CONTENTS
1

2 MEMORANDUM OF POINTS AND AUTHORITIES ........................................................................... 1

3       I. CWT’s Factual Claims are Irrelevant. ............................................................................. 2

4          A. Ownership or Signing Authority of Non-Judgment Debtors is Not Evidence Sufficient to
              Support a Restraining Notice which the CWT Parties have Conceded by Failing to
5             Address…………………………………………………………………………………….3

6          B. Evidence of Payments made to Judgment Debtor from an Account is Not Evidence of the
              Judgment Debtor having any Interest in any of the Funds in the Account. ........................ 4
7
        II. A Restraining Notice Issued under a Theory of a “Sham” Corporation is Invalid as a
8           Matter of Law. ................................................................................................................... 6

9       III.     The CWT Parties Fail to Address the Invalidity of the Restraining Notice.............. 8

10      IV. The Doctrine of Law of the Case Does Not Prevent this Court from Revisiting its Prior
            Ruling.................................................................................................................................. 8
11
        V. The CWT Parties Completely Fail to Address the Undeniable Fact that if they
12         Believed the Monies in the Account Belonged to Dennis Danzik this Action Would
           Violate the Bankruptcy Automatic Stay and would be Void. ...................................... 10
13
     CONCLUSION ................................................................................................................................ 11
14

15

16

17

18

19

20

21

22

23
24

25
                                                                            ii
            Case 2:17-cv-04140-DWL Document 92 Filed 10/23/18 Page 3 of 14




 1         Wyo Tech Investment Group, LLC (“Wyo Tech”), hereby files its Reply in Support of its

 2 Motion for the Immediate Release of the Wrongfully Restrained Funds. This Motion is supported
 3 by the following Memorandum of Points and Authorities and prior filings in this case.

 4                          MEMORANDUM OF POINTS AND AUTHORITIES

 5         The CWT Parties’ Response misses the point entirely. Indeed, the CWT Parties entirely

 6 ignore Wyo Tech’s arguments regarding their violation of the bankruptcy stay in the event the

 7 funds were somehow determined to be Dennis Danzik or RDX’s; entirely ignore that there is no

 8 evidence whatsoever that Dennis Danzik or RDX deposited any money in the account in question;
 9 ignore the fact that a non-judgment debtor signor on an account does not magically convert all of

10 the funds in the account to the non-judgment debtor’s funds (let alone the funds of a non-signor

11 judgment debtor); entirely ignore that the mere payment of monies out of an account to a judgment
12 debtor does not magically convert the funds in the account to that of the judgment debtors’; and

13 entirely ignore the fact that the CWT Parties’ “alter ego/sham” company argument is not a basis

14 for the issuance of a restraining notice as a matter of law. Significantly, the CWT Parties failure
15 to contest these arguments, or indeed even reference them, constitutes a waiver and must result in

16 Wyo Tech’s Motion being granted. See e.g., Martinez–Serrano v. I.N.S., 94 F.3d 1256, 1260 (9th

17 Cir.1996) (failure to address issue constitutes waiver).
18         Rather, the CWT Parties’ Response consists almost entirely of claims that Dennis Danzik

19 is allegedly a bad person who has allegedly stolen money. Whether Dennis Danzik is a bad
                                                            1


20
21   Wyo Tech submits that the claims made by the CWT Parties in this regard are false. However,
     1
   given that they are also irrelevant, rather than address them, Wyo Tech attaches hereto a copy of
22 the Rule 5015 (effectively a Rule 60 Motion) filed in the New York Court by Dennis Danzik and
   RDX which Wyo Tech believes controverts the CWT Parties claims. [Exhibit A hereto]. Wyo
23 Tech will not waste anymore of this Court’s time in relation to these claims given their complete
   irrelevance to the issues presented herein.
24

25                                                  1
            Case 2:17-cv-04140-DWL Document 92 Filed 10/23/18 Page 4 of 14




 1 person or has stolen money is entirely irrelevant and is nothing more than a thinly veiled attempt

 2 at prejudicing this Court in the hope that this Court ignores the actual issues, just as the CWT

 3 Parties have. The fact of the matter is plain, even if true, this does not, and cannot, provide the

 4 basis for a validly issued notice of restraint.

 5         I.     CWT’s Factual Claims are Irrelevant. 2
 6         Despite the CWT Parties unsupported claim to the contrary, no issue of fact exists. While
 7 otherwise buried in a cacophony of false and irrelevant assertions, the CWT Parties’ summarize

 8 their supposed “evidence” as follows: (1) “Wyo Tech was formed by … [Elizabeth] Danzik”; (2)

 9 “[o]ver half of the funds paid from the restrained Wyo Tech account were paid to … Danzik

10 Applied Sciences, LLC … or to Elizabeth Danzik … and to other known Danzik cronies”; (3)

11 “Wyo Tech also paid thousands of dollars in Danzik’s legal fees out of this account”; and (4)

12 “[t]he signature card on the account states that Jovahna Danzik … is the ‘owner with control’ of

13 Wyo Tech.” [Doc. 88 at 1:18 – 2:4]. The problem with this supposed “evidence” is that none of

14 it matters or is even remotely relevant. 3

15
   2
     The CWT Parties claim that this is a summary judgment briefing. This, however, is simply not
16 true or supported by the law. Wyo Tech does not seek judgment on any claim or defense, rather,
   it seeks the return of its funds (as the motion is properly titled). As defined by Black’s Law
17 Dictionary, the term “summary judgment” means “[a] judgment granted on a claim or defense
   about which there is no genuine issue of material fact and on which the movant is entitled to
18 prevail as a matter of law.” BLACK’S LAW DICTIONARY (10th ed. 2014). In any event, a court
   may consider a motion for summary judgment even without an accompanying statement of facts.
19 Indeed, when an otherwise styled motion is converted into a motion for summary judgment the
   Ninth Circuit does not require strict compliance with Rule 56. See e.g., Mayer v. Wedgewood
20 Neighborhood Coalition, 707 F.2d 1020, 1021 (9th Cir.1983) (per curiam) (citing Portland Retail
   Druggists Association, 662 F.2d at 645). Rather, all that is required is fair notice, which clearly
21 the CWT Parties have, since they are the ones arguing that somehow this motion must be
   converted into a motion for summary judgment. Moreover, the single case relied on by the CWT
   Parties for their contention was decided on the merits. In any event, although not a separate
22 document, Wyo Tech included within its Motion a separate section entitled “statement of facts”.
   As such, even if considered a motion for summary judgment (which it is not), the CWT Parties
23 objection puts form over substance.
   3
     The CWT Parties claim that they need additional time to conduct discovery to oppose this motion
24 is without support or merit. Indeed, the CWT Parties have not even attempted to inform this Court
   of what additional discovery they need or what that additional discovery may show. Their
25
                                                     2
            Case 2:17-cv-04140-DWL Document 92 Filed 10/23/18 Page 5 of 14




           A. Ownership or Signing Authority of Non-Judgment Debtors is Not Evidence Sufficient
 1            to Support a Restraining Notice which the CWT Parties have Conceded by Failing to
              Address.
 2

 3         Even if true that Wyo Tech was formed by Elizabeth Danzik, Elizabeth Danzik is not a
 4 judgment debtor. Moreover, the undisputed evidence is that William (Bill) Hinz is the interim

 5 CEO and sole owner of Wyo Tech at all relevant times. Again, not a judgment debtor. Even if

 6 true that “[o]ver half of the funds paid from the restrained Wyo Tech account were paid to …

 7 Danzik Applied Sciences, LLC … or to Elizabeth Danzik … and to other known Danzik cronies”

 8 not one of these payments was made to a judgment debtor. Similarly, whether or not Jovahna

 9 Danzik was a signor or an owner with control does not magically convert the account’s funds to

10 hers (a non-judgment debtor), let alone the funds of a judgment debtor.

11         Significantly, the CWT Parties fail to challenge the legal analysis proffered by Wyo Tech
12 in its Motion (Doc. 72) in relation to these points. Indeed, Wyo Tech’s Motion (Doc. 72)

13 painstakingly addressed the legal effect of this supposed evidence starting on page 9 line 9 and

14 continuing through page 12 line 4. As Wyo Tech explained therein, and as was uncontested by

15 the CWT Parties, even evidence that a non-judgment debtor is a joint account holder, not just a

16 signor for a brief period, does not provide the necessary evidence that any of the funds in the

17 account were owned by any of these non-judgment debtors, let alone one of the judgment debtors.

18

19 conclusory statement to the contrary is not sufficient. Moreover, the CWT Parties have the burden
   to prove that at the time they issued the restraining notice they had sufficient facts, a point they
20 fail to address, and have therefore waived. [Doc. 72 at fn. 1 (“Wyo Tech anticipates that Judgment
   Creditors and their Counsel will attempt to delay a ruling on this Motion by claiming that they
21 need to conduct “additional” discovery. Any such request should be denied. For one, Judgment
   Creditors and their Counsel have already conducted extensive discovery after the fact in relation
22 to the sole issue in this case. Moreover, however, Judgment Creditors and their Counsels defense
   of their actions must be done based on the evidence they claim to have had in their possession at
   the time they issued the wrongful restraining notice and failed to comply with Arizona’s
23 garnishment statute. Indeed, [p]ursuant to CPLR § 5222 a restraining notice is valid if, at time of
   service, the person served knows or has reason to believe that he is indebted to judgment debtor.
24 As such, there is absolutely no reason to delay the returning of Wyo Tech’s funds by yet another
   ploy on the part of Judgment Creditors to interfere with Wyo Tech’s business, which has already
25 been halted as a result of the wrongful acts of these actions complained of.”)].
                                                    3
             Case 2:17-cv-04140-DWL Document 92 Filed 10/23/18 Page 6 of 14




 1 Noble v. Noble, 26 Ariz. App. 89, 93, 546 P.2d 358, 362 (1976) (mere fact that wife placed her

 2 separate funds in joint checking account with husband is not conclusive of any intent on her part

 3 that husband be vested with joint ownership of funds); O’Hair v. O’Hair, 109 Ariz. 236, 238, 508

 4 P.2d 66, 68 (1973) (form of bank account is not regarded as sufficient to establish intent of

 5 depositor to give another a joint interest in or ownership of deposit).

 6          Having failed to address this, the CWT Parties have waived any argument to the contrary.
 7          B. Evidence of Payments made to Judgment Debtor from an Account is Not Evidence of
               the Judgment Debtor having any Interest in any of the Funds in the Account.
 8

 9          Even the one alleged payment that was made for the benefit of the judgment debtor—“Wyo
10 Tech also paid thousands of dollars in Danzik’s legal fees out of this account”—is similarly

11 irrelevant even if true. Indeed, the CWT Parties only make claims that money was paid from the

12 account for the benefit of Dennis Danzik. There is not a single allegation that Dennis Danzik or

13 RDX (the only judgment debtors) ever placed any of their own monies in the account. Indeed,

14 this salient issue was pointed out to the CWT Parties in Wyo Tech’s Motion:

15          Significantly, while Judgment Creditors claim that evidence of payments being
            made from a third-party account on behalf of a Judgment Debtor is sufficient to
16          allow a restraint of all third-party funds, what Judgment Creditors and their Counsel
            conveniently omit is that in both cases, the salient issue, was that the Judgment
17          Debtor had deposited assets in the account, and was dissipating those assets. Zolt,
            231 A.D.2d 479 (the Court found the restraining notice to be properly issued
18          because “Deposition testimony and documentation indicated that defendant Zolt’s
            personal funds were deposited in his wife’s account”). Indeed, the case that is
19          relied upon by the Court in Zolt explicitly states that the “regular” payment of
            personal expenses is insufficient on its own, but rather, there must also be evidence
20          that the account “functioned as ‘recipients’ of his personal assets.” ERA Mgt. v.
            Morrison Cohen Singer & Weinstein, 199 A.D.2d 179 (1993). No evidence has been
21          shown or produced that would establish that Judgment Debtors deposited any funds
            in the Wyo Tech account or that any of the Judgment Debtors drew any moneys
22          from the account.
23
     [Doc. 72 at fn. 1].
24

25
                                                     4
            Case 2:17-cv-04140-DWL Document 92 Filed 10/23/18 Page 7 of 14




 1         Rather than contest this, the CWT Parties blindly cite the same cases discussed by Wyo
 2 Tech ostensibly for the purpose of claiming that they somehow establish that the mere payment

 3 of funds from an account to a judgment debtor allows garnishment of the entire account. Tellingly,

 4 even the CWT Parties own citations belie this contention. [Doc. 88 at 14:19 – 24 (“see also

 5 Bingham v. Zolt, 231 A.D.2d 479, 479 (N.Y. App. Div. 1st Dep’t 1996) (restraining notice

 6 properly issued when evidence showed that ‘judgment debtor ha[d] regularly used another’s bank

 7 account as a ‘recipient’ of the debtor’s personal assets or as a source for payment of the debtor’s

 8 expenses,’ including using funds from this account to ‘pay his legal expenses’)” (emphasis added);

 9 id. at 14:24 – 27 (“ERA Mgt., Inc. v Morrison Cohen Singer & Weinstein, 199 A.D.2d 179, 179

10 (N.Y. App. Div. 1st Dep’t 1993) (bank accounts belonging to non-debtor entities were properly

11 restraining when evidence showed that accounts were ‘regularly used to pay [debtor’s] personal

12 expenses’ and functioned as ‘“recipients” of his personal assets’)” (emphasis added)).

13         That is, these cases stand for the simple proposition that a judgment debtor cannot transfer
14 his funds into an account of another to pay his own expenses and avoid collection because the

15 transfer of the funds to the account does not transmute the funds into those of the account holder.

16 Similarly, non-judgment debtor funds transferred into a non-judgment debtor account are not

17 transmuted into judgment debtor funds. Indeed, the funds cannot become judgment debtor funds

18 unless and until specific funds are paid to the judgment debtor—the very reason why the proper

19 action would have been to garnish Wyo Tech, not Wells Fargo.

20         In any event, the CWT Parties’ contention that payment alone is sufficient is entirely
21 absurd. Simply because a paycheck comes from the Federal Government does not make all funds

22 of the United States the funds of that employee. Indeed, even in a more nefarious situation funds

23 in an account are not, and cannot be transmuted simply by payment alone. Whether some funds
24

25
                                                    5
             Case 2:17-cv-04140-DWL Document 92 Filed 10/23/18 Page 8 of 14




1 were paid out of an account, gifted from an account, or stolen 4 therefrom does not change the

2 ownership interest in the remaining funds or create a reasonable basis to seize the account. As we

3 can all hopefully agree, if Party A gratuitously pays a small sum toward Party B’s legal expenses

4 for whatever reasons, Party B does not thereby become an owner of all of Party A’s assets and

5 funds. Again, as Wyo Tech has conceded, if the Judgment Creditors wish to garnish Wyo Tech

6 relating to future payments to Judgment Debtors or debts owed to them, they would have been

7 within their rights.

8           II.    A Restraining Notice Issued under a Theory of a “Sham” Corporation is
                   Invalid as a Matter of Law.
9
            Notably absent from the CWT Parties response is any discussion of the fact that their true
10
     theory—that Wyo Tech is a “sham”—is not a theory on which a restraining notice can be validly
11
     issued. [Doc. 62 at 3:13 – 17 (“That Danzik would use an alter-ego company to evade creditors
12
     is nothing new.”); Doc. 88 4:5 – 6 (“That Danzik would use a sham company to hold his assets
13
     and keep them out of reach of creditors is nothing new”); see generally id.].
14
            While Wyo Tech is not a “sham” or “alter ego”, this basis is undeniably not a proper claim
15
     for issuance of a restraining notice. As was stated in Wyo Tech’s Motion (Doc. 72) and as is
16
     uncontested in the CWT Parties’ Response (Doc. 88):
17

18

19   4
       As is black letter law, by analogy, a thief does not obtain title to stolen funds, let alone the
     remaining funds that were not stolen. Salt River Valley Water Users’ Ass’n v. Peoria Ginning Co.,
20   27 Ariz. 145, 152, 231 P. 415, 417 (1924) (“A thief or finder acquires no rights whatever to the
     goods, capable of ripening into title, and he may not, by the simple expedient of warehousing the
21   goods, transmute title to another. No rights can flow from him or through him, even to a bona fide
     holder for value of the receipt”). Similarly, if Judgment Creditors and their Counsel’s contention
     were correct, the crime of embezzlement could not exist, as the act of embezzling would
22   necessarily thereby transmute ownership rights to the embezzler, making it impossible to satisfy
     the requirement that the embezzled funds are owned by someone other than the embezzler. State
23   v. Johnson, 179 Ariz. 375, 378, 880 P.2d 132, 135 (1994) (Theft by embezzlement occurs when
     a person “converts for an unauthorized ... use ... property of another entrusted to the defendant or
24   placed in the defendant’s possession for a limited, authorized ... use.”) quoting Ariz.Rev.Stat. §
     13-1802(A)(2).
25
                                                      6
            Case 2:17-cv-04140-DWL Document 92 Filed 10/23/18 Page 9 of 14




           The other cases cited by the plaintiff are equally inapposite. In both Bingham v. Zolt,
 1         231 A.D.2d 479, 647 N.Y.S.2d 220 (App.Div.1996), and ERA Mgmt., Inc. v.
           Morrison Cohen Singer & Weinstein, 199 A.D.2d 179, 605 N.Y.S.2d 91
 2         (App.Div.1993), the court found that restraining notices were properly issued
           against bank accounts held in the name of third parties, but where the plaintiffs had
 3         shown evidence that the accounts held the assets of the judgment debtor. 5 These
           cases, like the others cited by the plaintiff, support the proposition that a judgment
 4         creditor may restrain the assets of a judgment debtor wherever those assets may be.
           They do not support the proposition that the assets of third parties may be
 5         restrained in anticipation of a finding that those third parties are alter egos or
           hold assets of alleged alter egos of the judgment debtor. Such a conclusion is not
 6         only unsupported by the text of N.Y. C.P.L.R. § 5222 or any of the cases cited by
           the plaintiff, but would also pose significant due process problems.
 7

 8 JSC Foreign Econ. Ass’n Technostroyexport v. Int’l Dev. & Trade Servs., Inc., 295 F. Supp. 2d

 9 366, 392–93 (S.D.N.Y. 2003) (emphasis added). Even under New York law, the restraint of third

10 party funds on a theory of alter ego through the use of a § 5222 restraining notice—as is the case

11 here—is not allowed and constitutes a clear and knowing violation of due process. That is, the

12 restraining notice was and is clearly invalid.

13         Moreover, by completely failing to address this black letter law the CWT Parties have
14 conceded that a restraining notice cannot issue on a theory of “sham” company, and as such, the

15 restraining notice issued here—which they concede was issued on a theory of “alter ego”—was

16 void and invalid. As is clear, therefore, the Court has no choice but to release the wrongfully

17 restrained funds to Wyo Tech.

18

19
     Significantly, while Judgment Creditors claim that evidence of payments being made from a
     5

20 third-party account on behalf of a Judgment Debtor is sufficient to allow a restraint of all third-
   party funds, what Judgment Creditors and their Counsel conveniently omit is that in both cases,
21 the salient issue, was that the Judgment Debtor had deposited assets in the account, and was
   dissipating those assets. Zolt, 231 A.D.2d 479 (the Court found the restraining notice to be
22 properly issued because “Deposition testimony and documentation indicated that defendant
   Zolt’s personal funds were deposited in his wife’s account”). Indeed, the case that is relied upon
   by the Court in Zolt explicitly states that the “regular” payment of personal expenses is insufficient
23 on its own, but rather, there must also be evidence that the account “functioned as ‘recipients’ of
   his personal assets.” ERA Mgt. v. Morrison Cohen Singer & Weinstein, 199 A.D.2d 179 (1993).
24 No evidence has been shown or produced that would establish that Judgment Debtors deposited
   any funds in the Wyo Tech account or that any of the Judgment Debtors drew any moneys from
25 the account.
                                                     7
           Case 2:17-cv-04140-DWL Document 92 Filed 10/23/18 Page 10 of 14




 1         III.   The CWT Parties Fail to Address the Invalidity of the Restraining Notice.
 2         Rather than address Wyo Tech’s arguments regarding the invalidity of the restraining
 3 notice, the CWT Parties claim that this Court has already ruled to the contrary. However, the

 4 exact language the CWT Parties’ cite for this contention proves that the CWT Parties are plainly

 5 wrong in their assertion:

 6         Moreover, as this Court ruled in its August 1, 2018 order, where, as here, a
           restraining notice specifies the property to be levied upon, the garnishee bank has
 7         “no duty to investigate the validity of the Restraining Notice.” Dkt. at 8.
 8 [Doc. 88 at 16:14 – 18 (emphasis added)]. As the plain language of this section of the Court’s

 9 ruling makes absolutely clear, the Court did not rule that the Restraining Notice was valid, rather,

10 it ruled that the bank had “no duty to investigate the validity of the Restraining Notice.” As such,

11 the CWT Parties have failed to address this argument made by Wyo Tech, yet again waiving any

12 contention to the contrary.

13         Similarly, the CWT Parties claim that this Court has already ruled that the CWT Parties
14 were not required to comply with Arizona’s garnishment statutes. However, none of this Court’s

15 rulings even touch on this issue. Instead, all this Court has ruled is that Wells Fargo was allowed

16 to abide by the New York Restraining Notice and restrain funds in Arizona. This ruling, however,

17 does not mean that the CWT Parties actions in issuing the Restraining Notice were legally sound.

18 The CWT Parties failure to address this by instead attempting to conflate this Court’s prior ruling

19 results in the waiver of any argument to the contrary.

20         IV.    The Doctrine of Law of the Case Does Not Prevent this Court from Revisiting
                  its Prior Ruling.
21

22         The doctrine of “law of the case” generally precludes a court from reconsidering an issue
23 that has already been decided in the identical case, either by the same court or a superior court.
24 Alexander, 106 F.3d at 876 (citing Thomas v. Bible, 983 F.2d 152, 154 (9th Cir.), cert. denied,

25
                                                    8
            Case 2:17-cv-04140-DWL Document 92 Filed 10/23/18 Page 11 of 14




 1 508 U.S. 951, 113 S.Ct. 2443, 124 L.Ed.2d 661 (1993)). The doctrine is designed to ensure judicial

 2 consistency and to prevent the reconsideration, during the course of a single continuous lawsuit,

 3 of those decisions which are intended to put a particular matter to rest. Pit River Home and Agric.

 4 Coop. Ass'n v. United States, 30 F.3d 1088, 1097 (9th Cir.1994).

 5         The law of the case doctrine is routinely characterized not as a limitation on the power of
 6 a tribunal to revisit prior rulings, but rather as a “guide” to the court’s exercise of its discretion,

 7 see Alexander, id. (citing Arizona v. California, 460 U.S. 605, 618, 103 S.Ct. 1382, 1391, 75

 8 L.Ed.2d 318 (1983)). The doctrine is usually described not as a rule of substantive law, but a rule

 9 of practice designed to protect both the court and the litigants before it from repeated reargument

10 of issues already decided. 18 Charles Alan Wright, Arthur R. Miller & Edward H. Cooper, Federal

11 Practice and Procedure § 4478, at 790 (1981) (quoting Messinger v. Anderson, 225 U.S. 436,

12 444, 32 S.Ct. 739, 740, 56 L.Ed. 1152 (1912)); see also Ferreira v. Borja, 93 F.3d 671, 674 (9th

13 Cir.1996), cert. denied, 519 U.S. 1122, 117 S.Ct. 972, 136 L.Ed.2d 856 (1997) (insisting that law

14 of the case doctrine is not one of “inescapable application”). The doctrine applies to issues decided

15 explicitly or by necessary implication in the court’s prior ruling. Leslie Salt Co. v. United States,

16 55 F.3d 1388, 1393 (9th Cir.), cert. denied, 516 U.S. 955, 116 S.Ct. 407, 133 L.Ed.2d 325 (1995).

17         Despite these characterizations, a court may exercise its discretion to revisit and reverse a
18 prior ruling only on one of five specified grounds. Those grounds are (1) a clearly erroneous prior

19 ruling, (2) an intervening change in controlling law, (3) substantially different evidence, (4) “other

20 changed circumstances,” and (5) that “manifest injustice” would result were the prior ruling

21 permitted to stand. Thomas v. Bible, 983 F.2d at 155 (citing United States v. Tham, 960 F.2d 1391,

22 1397 (9th Cir.1991); Milgard Tempering, Inc. v. Selas Corp.,902 F.2d 703, 715 (9th Cir.1990);

23 United States v. Estrada–Lucas, 651 F.2d 1261, 1263–65 (9th Cir.1980)); 18 Charles Alan Wright,
24 Arthur R. Miller & Edward H. Cooper, Federal Practice and Procedure § 4478, at 790 (1981)

25
                                                      9
           Case 2:17-cv-04140-DWL Document 92 Filed 10/23/18 Page 12 of 14




 1 (citing United States v. McClain, 593 F.2d 658, 664–65 (5th Cir.), cert. denied, 444 U.S. 918, 100

 2 S.Ct. 234, 62 L.Ed.2d 173 (1979); In re United States Steel Corp., 479 F.2d 489, 494 (6th Cir.),

 3 cert. denied, 414 U.S. 859, 94 S.Ct. 71, 38 L.Ed.2d 110 (1973); White v. Murtha, 377 F.2d 428,

 4 431–32 (5th Cir.1967)).

 5         While this Court previously rejected Wyo Tech’s argument regarding the single entity rule
 6 in holding that “Wells Fargo had authority under New York law to comply with the Restraining

 7 Notice by freezing a bank account in Arizona”, as explained in Wyo Tech’s instant Motion this

 8 Court’s ruling misapplied New York law.

 9         V.     The CWT Parties Completely Fail to Address the Undeniable Fact that if they
                  Believed the Monies in the Account Belonged to Dennis Danzik this Action
10                Would Violate the Bankruptcy Automatic Stay and would be Void.
11         Tellingly, the CWT Parties admit that they have brought this matter in bad faith. They fail
12 to mention, let alone address, the fact that if they were somehow correct that the monies in the

13 account belonged to Dennis Danzik this action would be a flagrant violation of the bankruptcy

14 automatic stay and would be void. See In re Christensen, 98.1 I.B.C.R. 15 (Bankr.D.Idaho 1998)

15 (Enforcement of a garnishment against the debtor’s property after the filing of the bankruptcy

16 petition constitutes an attempt to collect a judgment from the debtor, and amounts to a violation

17 of the automatic stay); see, also, Schwartz v. United States (In re Schwartz), 954 F.2d 569, 571

18 (9th Cir.1992) (Acts in violation of the automatic stay are deemed void and without legal effect).

19 Moreover, Judgment Creditors and their Counsel would have a duty to stop these proceedings,

20 which they have not. See, e.g., In re Buchanan, 273 B.R. 749, 751 (Bankr. M.D. Ga. 2002)

21 (discussing duty to effectuate stay even if garnishment was filed prepetition) (quoting Elder v.

22 City of Thomasville, 12 B.R. 491, 494 (“‘[A]ll who have a part in the garnishment must take such

23 positive action as necessary to give effect to the automatic stay.’. Inaction is unacceptable. Id.”
24 (emphasis added)).

25
                                                   10
           Case 2:17-cv-04140-DWL Document 92 Filed 10/23/18 Page 13 of 14




 1        It would be astonishing, if it were not so obvious, that the CWT Parties have—by failing
 2 to address it—conceded that they have brought this action in bad faith and with full knowledge

 3 that Dennis Danzik does not have any interest in the funds in the account because if he did this

 4 action would be a violation of the automatic stay and entirely void. After all, the CWT Parties

 5 and their firm are participating in the Wyoming Bankruptcy proceedings, and they have been

 6 cautioned previously by the Bankruptcy Court regarding violating the automatic stay. 6

 7                                           CONCLUSION
 8        This Court must immediately release the wrongfully restrained funds to Wyo Tech, after
 9 which, Wyo Tech should be allowed to pursue its damages claims as asserted in this suit.

10

11        RESPECTFULLY SUBMITTED this 23rd day of October, 2018.
12                                    WILENCHIK & BARTNESS, P.C.
                                      /s/ Dennis I. Wilenchik, Esq.
13
                                      Dennis I. Wilenchik, Esq.
14                                    The Wilenchik & Bartness Building
                                      2810 North Third Street
15                                    Phoenix, Arizona 85004
                                      admin@wb-law.com
16
                                      BEUS GILBERT PLLC
17
                                      Leo R. Beus, Esq.
18                                    701 North 44th Street
                                      Phoenix, Arizona 85008
19                                    lbeus@beusgilbert.com
                                      Attorneys for Wyo Tech Investment Group, LLC
20

21

22
   6
     The only bankruptcy matters even mentioned by the CWT Parties are not the currently on going
23 bankruptcy at issue here, U.S. Bkt. Ct. Dist. Wy. Case No. 17-20934. Indeed, as recently as
   August 14, 2018 the Bankruptcy Court recognized that the automatic stay remains in place
24 (modifying the stay for the narrow and limited purpose of allowing the Internal Revenue Service
   to place a lien on real property). [U.S. Bkt. Ct. Dist. Wy. Case No. 17-20934 (Doc. 176) attached
25 hereto as Exhibit B].
                                                  11
            Case 2:17-cv-04140-DWL Document 92 Filed 10/23/18 Page 14 of 14




1
     ELECTRONICALLY FILED October 23, 2018.
2
  COPY served via CM/ECF System, which sends notification
3 to all parties registered therein this 23rd day of October, 2018.

4
     /s/ Hilary Myers
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
24

25
                                                   12
